UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 20, 2009 GS FINANCIAL CORP. (Exact name of registrant as specified in its charter) Louisiana 000-22269 72-1341014 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 3798 Veterans Boulevard, Metairie, Louisiana 70002 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (504) 457-6220 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01 Regulation FD Disclosure On January 21, 2009, GS Financial Corp. (the "Company") issued a press release announcing the declaration of a quarterly cash dividend by the Board of Directors on January 20, 2009.The dividend is payable on February 13, 2009 to shareholders of record as of January 30, 2009. For additional information, reference is made to the Company's press release dated January 21, 2009, which is included as Exhibit 99.1 hereto and is incorporated herein by reference thereto.The press release attached hereto is being furnished to the SEC and shall not be deemed to be "filed" for any purpose except as shall be expressly set forth by specific reference to such filing in other filings of the Company into which may be incorporated. ITEM 9.01 Financial Statements and Exhibits (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits. The following exhibit is filed herewith. Exhibit Number Description 99.1 Press release dated January 21, 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. GS FINANCIAL CORP. Date:January 21, 2009 By: /s/Stephen E. Wessel Stephen E. Wessel President and Chief Executive Officer 3 EXHIBIT
